NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARKHAM SPEROS,                                 No. 17-55351

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02018-WQH-
                                                WVG
 v.

CWALT, INC. ALTERNATIVE LOAN                    MEMORANDUM*
TRUST 2005-62 MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES
2005-62; et al.,

                Defendants-Appellees,

and

DOES, 1-10,

                Defendant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Markham Speros appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims related to foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal on the basis of res judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956

(9th Cir. 2002). We affirm.

      The district court properly dismissed Speros’ action as barred by the doctrine

of res judicata because Speros’ claims were raised, or could have been raised, in

his prior action between the parties or their privies, and that action resulted in a

final judgment on the merits. See id. (setting forth elements of res judicata under

federal law).

      Speros’ request to file an oversized reply brief (Docket Entry No. 15) is

granted. The Clerk shall file the reply brief submitted at Docket Entry No. 14.

      AFFIRMED.




                                           2                                     17-55351